DETAILED ACTION

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.


Response to Arguments/Remarks

Applicant’s arguments and remarks filed on 12/21/2020 have been fully considered but were not found to be persuasive because new limitations were added to the amended claims.
In response to the amendment made to claims of 1, 3, 11 and 12. Examiner relies on a new reference, Yuan et al. US 9,442,946 B1, which goes beyond the scope of the portions that were previously relied upon, therefore, this office action is based a new ground of rejection. 
Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 



Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 10, 11, 12, 13, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al., Patent No.: US 6,795,868 B1, hereinafter Dingman, in view of Seering et al., Pub. No.: US 2015/0178342 A1, hereinafter Seering and further in view of Yuan et al. US 9,442,946 B1, hereinafter Yuan

As per claim 1, (Currently Amended) A computing system comprising: a first non-transitory computer storage medium configured to store a data set representable in a first storage format, wherein the first storage format comprises information stored as one or more data objects linked together with one or more links 

Dingman discloses a method of defining a data transformation map relating one or more source structures to one or more target structures (e.g., “one or more data objects linked together with one or more links”) wherein the mappings (e.g., “linked together”) may be specified as a set of one or more expressions or rules:
(Dingman, col. 5, lines 46-52: “In one broad respect, the present invention is directed to a method for data transformation comprising the steps of: defining a data source, which has one or more data structures (called "source structures"); defining a data target, which has one or more data structures (called "target structures"); defining a data transformation map relating one or more source structures to one or more target structures.)
Dingman col.9, lines 19-29: “Map designer 210 provides an interface that permits user 10 to specify the relationships between data (called "mappings") retrieved from source 124 and written to target 134. In some embodiments, this interface may allow the mappings to be established graphically. In other embodiments, the mappings may be specified as a set of one or more expressions or rules. In yet other embodiments, a default set of mappings may be used in the absence of the user input. In one particular embodiment, the default mapping is a one-to-one mapping between the source 124 and the target 134.”)

With respect to claim1, Dingman does not explicitly discloses a method of defining one or more data object types based on ontology:

accordinq to an ontoloqy defined by one or more data object types; 

However, Dingman in view of Yuan discloses a method of converting original data into a format represented by the context ontology. (e.g., “ontoloqy defined by one or more data object types”)
(Yuan, col.6, lines 27-37: “The first context adapter 120 may include a definition of a source syntax 121 used by the database 102, a semantic mapping 122 between the source syntax and the context ontology 123, the context ontology 123, and/or one or more enrichment and categorization rules 124 that are executable to convert "original" data received from the database 102 into a format represented by the context ontology 123. The second context adapter 130 and the third context adapter 140 may also include such components, although such components are not shown in FIG. 1 for ease of illustration.”)

Dingman does not explicitly discloses a method of defining storage format comprising information stored as tabular entries in a table:
a second non-transitory computer storage medium configured to store a data set representable in a second storage format, wherein the second storage format comprises information stored as tabular entries in a table; 

However, Dingman in view of Seering disclosed that term “data” is generally intended to encompass electronic data, such as word processing documents, spreadsheet documents (e.g., “tabular entries in a table”) and etc. wherein the user defines a parsing operation to be performed on the data to convert the data into an appropriate format for loading onto the database (e.g., “configured to store a data set representable in a second storage format”):
(Seering [0008] As used throughout the present disclosure, the term "data" is generally intended to encompass electronic data, such as electronic mail (e-mail), word processing documents, spreadsheet documents, webpages, computer aided drawing documents, electronic file folders, database records, logs, sales information, patient information, etc. 
Seering [0035] In a further example, the user defines a parsing operation to be performed on the data to convert the data into an appropriate format for loading onto the database. Alternatively, the suitable parsing operation may be predefined because the format required for the database may already be known. In any regard, the parsing operation may comprise formatting of the data into tuples for use by the database system 110, which may comprise a relational database system.)

Dingman does not explicitly discloses a method that one or more data entries storing changed information in the data set represented in the first storage format; filter the one or more identified data entries to generate a subset of filtered data entries:

a third non-transitory computer storage medium configured to at least store computer-executable instructions; and one or more computer hardware processors in communication with the third non-transitory computer storage medium, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: identify, in the first non-transitory computer storage medium, one or more data entries storing changed information in [[a ]]the data set represented in the first storage format; filter the one or more identified data entries in the first non-transitory computer storage medium to generate a subset of filtered data entries; 

However, Dingman in view of Seering discloses that a user-defined filter to be applied on the data and parsed to convert the filtered data into an appropriate or compatible format (e.g., “the data set represented in the first storage format; filter”) for the database where the user may define the particular parsing operation to be performed on the filtered data. (e.g., “to generate a subset of filtered data entries”). In another words, parsing operation may generated a subset of filtered data entries to meet the final requirement.  As an example, a user may write "WITH SOURCE MyExampleSource()" or "WITH PARSER MyExampleParser()" then the calls may also take keyword arguments such that "WITH FILTER MyExampleFilter(argument="value", integer_ argument=12345)" to further define already filtered data sets (e.g., “a subset of filtered data entries”) 
(Seering [0030] The interface generally provides a mechanism through which a user may direct the data loading manager 210 to load data from the source 130. Particularly, the interface provides a mechanism through which the user may define logic pertaining to a user-defined location identification of the source 130, a user-defined filter to be applied on the data, and a parsing operation to be performed on the data to convert the data into an appropriate format for the database
Seering [0043] According to an example, to invoke the user-defined logic, an extension to the existing syntax for loading files into a database is generated, for instance, the COPY statement. The COPY statements add a WITH clause. By way of particular example, a user may write "WITH SOURCE MyExampleSource()" or "WITH PARSER MyExampleParser()". The calls may also take keyword arguments; for example, "WITH FILTER MyExampleFilter(argument="value", integer_ argument=12345)". Arguments are passed to the userdefined logic, which may use them to inform how the userdefined logic performs the computation that the user-defined logic is performing.
Seering [0054] lines 18-22: “By way of particular example, the filter may be defined to convert the data from a first format to a second format that is readily converted to a format suitable for being parsed into a format in which data is stored in the database.”
Seering [0055] lines 1-7: “At block 410, the data is parsed to convert the filtered data into an appropriate or compatible format for the database, for instance, by the user-defined logic implementation module 218. The parsing operation performed on the filtered data may be user-defined, i.e., the user may define the particular parsing operation to be performed on the filtered data. Alternatively, the parsing operation may be predefined in the user-defined logic implementation module 218 because the appropriate or compatible format for the database may already be known.”)

Thus, one of ordinary skill in the art would have motivated to use teachings of Seering, a method of applying a user-defined filter on the data and parsing the filtered data into an appropriate or compatible format because it would result most optimized data set for use on the target database. For instance, if the database is owned by HR department, it won’t be necessary to have IT data sets stored and therefore, the technique of custom parsing on the general data sets for HR use, would improve the search performance on the database for specific use.

transmit the subset of filtered data entries[[y]] to a pipeline configured to: automatically identify one or more properties of eachof each filtered data entry to generate [[a]] stripped data entries[[y]]; 

Dingman discloses a method of matching source field names to target field names associate source fields with target fields with different field names (e.g., “automatically identify one or more properties of each filtered data entry”) and in a different order than they appear in the data source and the source fields that are not mapped to target fields (e.g., “filtered data entry that are not found in the second storage format”) may generally be discarded when the transformation is executed. (e.g., “strip the identified one or more properties of each filtered data entry to generate stripped data entries”)
(Dingman, col. 13 lines 55-67: “The user may define the transformation map 420 by specifying where the data from the source should appear in the data target as well as the relationship between source data and target data. The transformation tells the transformation engine exactly what to write to the target data file. The user can: match source field names to target field names; associate source fields with target fields with different field names and in a different order than they appear in the data source; parse (split) a field; concatenate (merge) fields; perform mathematical calculations; remove unwanted characters; validate date fields; and much more. Source fields that are not mapped to target fields may generally be discarded when the transformation is executed.”)

Convert the stripped data entries represented as linked data objects  
Dingman discloses a method of transforming one or more source structures to one or more target structures (e.g., “Convert the stripped data entries represented as linked data objects to data entries”) wherein data transformation comprising one or more read spokes with each spoke configured to connect to one or more data sources (e.g., “represented as linked data objects”)
(In another broad respect, the present invention is directed to a system for data transformation comprising one or more read spokes with each spoke configured to connect to one or more data sources, each data source having one or more source structures; one or more write spokes with each write spoke configured to connect to one or more data targets, each data target having one or, more target structures; and a transformation engine operatively coupled to the one or more read spokes and one or more write spokes, with the transformation engine comprising a transformation map that relates one or more source structures to one or more target structures and an event list)

to data entries represented as a series of tabulated entries and transmit the data entries to the second non-transitory computer storage medium.

Dingman discloses a method of providing management interface to users for transforming data from one format to another. Seering teaches disclose defining the term “data” encompassing electric data such as word processing documents and spreadsheet documents (e.g., “tabulate entries”):
 (Dingman, col. 30 lines 53-61: “The project designer interface is a management tool for arranging the complete job of transforming data from one format to another. Users can use it to organize the transformation engine transformations with logical choices, SQL queries, global variables, Microsoft's DTS packages, and any other applications the user might need to complete the data transformation task. Once the user has organized these steps in the order of execution, then the user can execute, or even automate, the entire workflow sequence as one unit.”)
Seering [0008] As used throughout the present disclosure, the term "data" is generally intended to encompass electronic data, such as electronic mail (e-mail), word processing documents, spreadsheet documents, webpages, computer aided drawing documents, electronic file folders, database records, logs, sales information, patient information, etc.)

Thus, one of ordinary skill in the art would have motivated to combine teachings of Seering into the system of Dingman, “the system and method for event driven data transformation” because teachings of Seering enhances data transformation by generating desired format at the target database. For instance, teachings of Dingman may provide set of data, parsed and filtered through user-defined logic however, the target database may expect in excel spreadsheet format (.xls). the teachings of Seering may generate ‘.xls’ format document based on set of data provided from the system and method of Dingman, which satisfy requirements for the target database and may expect enhanced user experiences. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seering and Yuan into the system of Dingman because, they are analogous art as being directed to the same field of endeavor, the systems and  method for data mapping and transformation.

As per claim 2, (Cancelled). 
 
As per claim 3,  (Currently Amended) The system of claim [[2]]1, wherein the one or more data object links represent a particular relationship between a first data object and a second data object.  
Dingman discloses a method of defining a data transformation map relating (e.g., “links represent a particular relationship”) one or more source structures to one or more target structures (e.g., “a particular relationship between a first data object and a second data object”):
(Dingman, col. 5, lines 46-52: “In one broad respect, the present invention is directed to a method for data transformation comprising the steps of: defining a data source, which has one or more data structures (called "source structures"); defining a data target, which has one or more data structures (called "target structures"); defining a data transformation map relating one or more source structures to one or more target structures.)

As per claim 4, (Original) The system of claim 1, wherein the one or more computer hardware processors is configured to 

Dingman discloses a method of monitoring data changes in the database. In the event of changes, it will trigger “OnAnyDataChange” method: identify one or more data entries storing changed information in a data set according to receiving polling updates of all data entries storing changed information in a database.  
(Dingman, Col. 28, lines: 1-5: “If the input error is handled successfully 768 or if there is no input error 764, data changes are evaluated by monitors 770 to determine if any data monitors are triggered 772 (see FIG. 8). This allows for OnAnyDataChange events to be triggered 742”)

As per claim 5, (Original) The system of claim 1, wherein the one or more computer hardware processors is further configured to

Dingman discloses a method of monitoring data and triggering the event “OnAllDataChange” if all data sets are updated: 
identify one or more data entries storing changed information in all data sets or a filtered subset in the first non-transitory computer storage medium. 
(Dingman, [Fig. 8], element 774: “FIRE OnAllDataChange EVENT”)


Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman, in view of Seering, further in view of Yuan and Burns, Pub. No.: US 2016/0253391 A1, hereinafter Burns.

As per claim 6, (Original) The system of claim 1, wherein the one or more computer hardware processors is further configured 

Dingman and the combination do not explicitly disclose filtering data entries in terms of their properties or characteristics: 
to filter the one or more data entries in a data set according to a data property or characteristic.  

However, Burns discloses a method of filtering data sets in various ways, such as, age group to further extract information from the subset of data: (Burns, par. [0028], Lines 6-13: “For example, a data set can include the names and ages of multiple people and the filter can select people with an age above 18 years old. A converter can represent an application to extract information from the subset of data at the nodes 204, 206, and/or 208. For example, the converter can extract information from the data subset (e.g., relevant bits) of the filtered data and pass the information to the iterator.”)

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Burns into the system of Dingman and combined because filtering data sets based on properties or certain characteristics offers extracting further information from the subset of data and may provide categorized view of the data at granular level.

As per claim 7, (Original) The system of claim 6, wherein the filtering according to a data property or characteristic is executed incrementally

Dingman does not explicitly discloses a method for applying more than one filter in the pipeline: 
such that a filter based on a second data property is executed after a filter based on a first data property. 

However, Seering discloses a method of applying user-defined filters in multiple occasions over the processing pipeline to be in a better or a more compatible form for loading onto the target database: (Seering, par. [0052] “At block 408, the user-defined logic is implemented to filter the data retrieved from the source, for instance, by the user-defined logic implementation module 218. As discussed above, the user may define at least one filter to be applied onto the data, for instance, to process the data to be in a better or a more compatible form for loading onto the database. The filter may include, for instance, at least one of a filter to decompress the data, a filter to compress the data, a filter to convert the data from one format to another, etc.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seering into the system of Dingman because applying more than one filter onto the data in the processing pipeline may result a better or a more compatible form for the target database.

As per claim 8, (Cancelled) 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman, in view of Seering, further in view of Yuan and Flynn et al., Patent No.: US 9,563,555 B2, hereinafter Flynn.

As per claim 9, (Original) The system of claim 1, wherein the pipeline is further configured to

Dingman and combined do not explicitly discloses mapping from second to the first storage format:
map a data entry in the second storage format to the first storage format.  

However, Flynn discloses a method of reverse mapping data: (Flynn, Col. 27, lines 18-22: “A reverse map may be used to map addresses in a data storage device 120 into erase regions, such as erase blocks, such that a portion of the reverse map spans an erase region of the storage device 120”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Flynn into the system of Dingman combined to provide additional security and safety measure for recovering from previously executed actions, as an example. “undo” or “undelete” and etc. 

As per claim 10, (Original) The system of claim 1, wherein the pipeline executes non-linear mapping such that 

Dingman discloses a method for mapping data entries in one-to-many relationship: 
one data entry stored in the first storage format is mapped to at least two or more storage formats.  (Dingman, [Abstract], Lines 11-15: “The present invention supports one-to-one, mappings, many-to-one mappings, one-to-many mappings, and many-to-many mappings. In addition, the present invention supports both hierarchical and flat data sources and targets.”)

As per claim 11. (Currently Amended) A computer-implemented method comprising: under control of one or more processors, identifying, in a first non-transitory computer storage medium configured to store a data set representable in a first storage format, one or more data entries storing changed information; filtering the one or more identified data entries in the first non-transitory computer storage medium to generate a subset of filtered data entries; 
for each filtered data entry in the subset, transmitting the filtered data entry to a pipeline configured to: automatically identify one or more properties of the filtered data entry that are not found in a second storage format; 
Dingman discloses a method of recognizing the data structure automatically and formatting or known types of data sources wherein the data structure may be fields, records (e.g., “one or more properties of the filtered data entry”) or files.
(Dingman, col. 12, lines 20 – 27: “In many cases, the present invention will be able to parse the data of known types of data sources correctly without additional user input. The present invention may be configured to automatically recognize the data structure and formatting or known types of data sources. For various reasons such as data corruption, the parsing may be incorrect. In other instances, the data source may not be of a known type.”) 
Dingman, col. 26, lines 3 – 8: “In one embodiment, when doing a standard one-record-type-to-one-record-type transformation, the user may not need to specify any event actions at all. In this embodiment, a ClearMapPut action may automatically be executed for the user when the user runs the transformation. Any action or set of actions may be specified as the default.”
Dingman col. 5, line 62 – col. 6 line 3: “In one narrower respect, the step of iterating through the data source may further comprise iterating through the data source one source structure at a time. In another respect, the data structures may be records. In yet another respect, the data structures may be fields. In other respects, the data source may be a file, an ISAM, the data source may be a file, an ISAM, a DBMS object, the result of a query against a DBMS, an electronic message, or an application programming interface (API)”)

strip the identified one or more properties from the filtered data entry to generate a stripped data entry; map the stripped data entry in the first storage format to a data entry in [[a]]the second storage format; and transmit the mapped data entry to a second non-transitory computer storage medium configured to store a data set representable in the second storage format.  

Dingman discloses a method of matching source field names to target field names associate source fields with target fields with different field names (e.g., “map the stripped data entry in the first storage format to a data entry in the second storage format”) and in a different order than they appear in the data source and the source fields that are not mapped to target fields (e.g., “filtered data entry”) may generally be discarded when the transformation is executed. (e.g., “strip the identified one or more properties from the filtered data entry”)
(Dingman, col. 13 lines 55-67: “The user may define the transformation map 420 by specifying where the data from the source should appear in the data target as well as the relationship between source data and target data. The transformation tells the transformation engine exactly what to write to the target data file. The user can: match source field names to target field names; associate source fields with target fields with different field names and in a different order than they appear in the data source; parse (split) a field; concatenate (merge) fields; perform mathematical calculations; remove unwanted characters; validate date fields; and much more. Source fields that are not mapped to target fields may generally be discarded when the transformation is executed.”)

As per claim 12,  (Currently Amended) The method of claim 11, wherein the first storage format comprises information stored as one or more data objects linked together according to an ontology defined by one or more data object types and the second storage format comprises information stored as tabular entries in a table.  

Dingman does not explicitly discloses a method of comprises information stored as one or more data objects linked together according to an ontology defined by one or more data object type.
However, Dingman in view of Yuan discloses a method of converting original data into a format represented by the context ontology. (e.g., “an ontology defined by one or more data object types”)
(Yuan, col.6, lines 27-37: “The first context adapter 120 may include a definition of a source syntax 121 used by the database 102, a semantic mapping 122 between the source syntax and the context ontology 123, the context ontology 123, and/or one or more enrichment and categorization rules 124 that are executable to convert "original" data received from the database 102 into a format represented by the context ontology 123. The second context adapter 130 and the third context adapter 140 may also include such components, although such components are not shown in FIG. 1 for ease of illustration.”)

One of ordinary skill would have motivated to use teachings of Yuan, a method of converting original data into a format represented by the context ontology because employing the context ontology enhances the ability to define a semantic model of the data combined with the associated domain knowledge by defining links between different types of semantic knowledge, may result improved relationship among data sets.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yuan into the system of Dingman and combined because, they are analogous art as being directed to the same field of endeavor, the systems and method for data mapping and transformation.

As per claim 13, (Original) The method of claim 12, wherein the one or more data object links represent a particular relationship between a first data object and a second data object.  

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 14,  (Original) The method of claim 11, wherein identifying the one or more data entries storing changed information in a data set is according to receiving polling updates of all data entries storing changed information in a database.  

Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The method of claim 11, identifying one or more data entries storing changed information in all data sets or a filtered subset in the first non-transitory computer storage medium.  

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above.


As per claim 16, (Original) The method of claim 11, wherein filtering the one or more data entries in a data set according to a data property or characteristic.  

Claims 16 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 17, The method of claim 16, wherein the filtering according to a data property or characteristic is executed incrementally such that a filter based on a second data property is executed after a filter based on a first data property.  

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 18, (Canceled).  

As per claim 19, (Original) The method of claim 11, wherein the pipeline is further configured to map a data entry in the second storage format to the first storage format.  

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 20, (Original) The method of claim 11, wherein the pipeline executes non-linear mapping such that one data entry stored in the first storage format is mapped to at least two or more storage formats.   


Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

TECHNIQUES FOR EXTRACTING SEMANTIC DATA STORES (B'Far et al., US 2011/0093469)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154